Citation Nr: 1203966	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a thyroid disability, to include hypothyroidism and status post thyroid cancer residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956; December 1956 to December 1962; from February 1963 to January 1966; and from May 1967 to June 1976.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that case, the RO found that no new and material evidence had been submitted to reopen the claim.  

In July 2008, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

In a November 2008 decision, the Board reopened the Veteran's claim and remanded the claim for more records and for an examination.  In December 2009, the claim was remanded again so that radiation dose data could be obtained from the Department of Defense.  The Board finds that this development has not been completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the December 2009 Board remand, the Board stated that 38 C.F.R. § 3.311(a) required a radiation dose estimate to be provided in cases where exposure to ionizing radiation in service has been alleged.  Since the Veteran alleged that his thyroid disability and cancer were the result of exposure to ionizing radiation, the Board requested the Veteran's claim be appropriately adjudicated under § 3.311.  

In August 2010, the AMC sent information regarding the Veteran's claim to the Army.  In September 2010, the Army responded that no records were located for the Veteran.  

Unfortunately, the August 2010 request contained incorrect information.  Instead of listing the Veteran's unit as 501st Chemical Corps at Fort McClellan, it was listed at "Fort McConnell."  As McConnell Air Force Base is a different military installation than Fort McClellan, the information is confusing and yielded no results.  As such, the Board finds that the correct information should be resubmitted to the Army to determine if there is any information regarding a dose estimate for the Veteran.  The AMC should use the Veteran's record of assignments available in his personnel record for the organization or unit name (located on two pages).  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1. Using the Veteran's record of assignments available in his personnel record for the organization or unit name (located on two pages), resubmit information to the Army in an attempt to obtain a radiation dose estimate for the Veteran, if any.  A negative reply is requested and should be associated with the file.  

2. If and only if the dose radiation data for the Veteran is obtained, forward the file to the VA Under Secretary for Health for preparation of a dose estimate (See 38 C.F.R. § 3.311(a)(2)(iii)).  If a dose estimate is obtained, forward the claim to the Under Secretary for Benefits to obtain an opinion as to any relationship between the Veteran's thyroid disability and in-service radiation exposure. 

The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's thyroid disability was caused by in- service radiation exposure. 

The opinion provider must provide a rationale for each conclusion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain such evidence or the reasons and bases for not doing so should be clearly set forth.

See 38 C.F.R. § 3.311(c).  See also M21-MR, Part IV, Subpart ii, Chapter 1, Section C, Claims for Service Connection for Disabilities Resulting From Ionizing Radiation Exposure under 38 C.F.R. § 3.311, Topics 9-12.  

3.  Re-adjudicate the claim for service connection for a thyroid disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

